Citation Nr: 1522265	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  07-28 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a history of gout with degenerative joint disease, bilateral knees with chondromalacia, prior to May 1, 2014.

2.  Entitlement to a rating in excess of 40 percent for a history of gout with degenerative joint disease, bilateral knees with chondromalacia, since May 1, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to May 1985.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

This case was originally before the Board in May 2011 when the claim was remanded for further development.  Most recently, in April 2014, the Board remanded the issue on appeal for an additional VA examination.  The RO issued a supplemental statement of the case in September 2014 and the appeal is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

Throughout the entire period on appeal, the Board finds that the evidence reflects that the Veteran's gout with degenerative joint disease, bilateral knees with chondromalacia, is manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings or severely incapacitating exacerbations occurring 3 or more times a year; the evidence does not show weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.





CONCLUSIONS OF LAW

1.  Prior to May 1, 2014, the criteria for a rating of 40 percent, but no higher, for a history of gout with degenerative joint disease, bilateral knees with chondromalacia had been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code (DC) 5017 (2014).

2.  Since May 1, 2014, the criteria for a rating in excess of 40 percent for a history of gout with degenerative joint disease, bilateral knees with chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, DC 5017 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2014).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The current appeal arises from a claim for an increased rating received at the RO in August 2005.  In a January 2006 rating decision, the RO denied an increased rating for the Veteran's service-connected history of gout with degenerative joint disease, bilateral knees with chondromalacia.  In a September 2014, the rating was increased to 40 percent, effective May 1, 2014.  The effective date corresponds to a VA examination report.  The Veteran claims the current ratings do not accurately reflect his disability. 

The diseases under diagnostic codes 5013 through 5024 are to be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.

Diagnostic Code 5002 pertains to arthritis, rheumatoid (atrophic). A 20 percent rating is assignable with one or two exacerbations a year in a well established diagnosis.  Important for this case, a 40 percent rating is assignable for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.

A 60 percent rating is assignable with less than the criteria for 100% but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a less number over prolonged periods.  A 100 percent rating is assignable with constitutional manifestations associated with active joint involvement, totally incapacitating.

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, rate under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joints or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2014).

After a review of all of the evidence, the Board finds that a 40 percent rating is warranted for the entire period of this appeal.  In essence, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective date chosen by the RO.  The Board finds that it is factually ascertainable that the symptoms demonstrated at the May 1, 2014 examination have existed throughout the period on appeal.  Significantly, prior to his May 1, 2014 VA examination, the Veteran had a VA examination in October 2005.  The Veteran reported swelling on his knee and knee flares occurring every 2-3 month.  The Veteran indicated that he was incapacitated more when these flares occur and he has to restrict his walking.  The Veteran exhibited extension to 0 degrees, and flexion to 110.  Repetitive movement of the knee was done and he could do this for a brief period of time and then he was fatigued. 

At a May 2007 VA examination the Veteran reported that he cannot get down on his knees due to pain.  He reported the use of nonsteroidal anti-inflammatory drugs (NSAIDs).  The Veteran stated that he was using a cane on a daily basis and two crutches during gout flare ups.  He additionally reported the use of a brace on his right knee at all times.  He reported flare-ups of his knees on a weekly basis. His gait was described as antalgic.  The Veteran had flexion of his right knee to 90 degrees, with pain beginning at 80 degrees.  After repetitive use his flexion was limited to 60 degrees.  Extension in his right knee was to 0 degrees.  In his left knee the Veteran demonstrated flexion to 85 degrees, and to 60 degrees following repetitive use.  Extension was also to 0 degrees.  Instability of the knee or a meniscus abnormality was not observed in either knee. 

The Veteran underwent an additional VA examination in April 2012.  The Veteran reported the use of colchicine, allopurinol and Tylenol #3 prn.  He reported flare- ups resulting in severe pain and limited movement worse than normal.  The Veteran reported using a cane on a daily basis. The Veteran demonstrated 85 degrees of flexion in his right knee, with painful motion beginning at 70 degrees.  Extension was to 10 degrees.  Left knee flexion was to 85 degrees, with pain beginning at 70 degrees.  The Veteran additionally demonstrated 10 degrees of extension in his left knee. Following repetitive testing he had 80 degrees of flexion and 10 degrees of extension in the right knee, and 85 degrees of flexion and 10 degrees of extension in the left knee.  Lachman testing, medial-lateral instability testing, and posterior drawer testing were normal in his right and left knees.  There was no evidence of recurrent patellar subluxation/dislocation in either knee.  No meniscal conditions were noted.

Based upon the foregoing, the Board finds that a 40 percent rating is warranted under Diagnostic Code 5002, as the record in this case more nearly approximates symptom combinations productive of definite impairment of health objectively supported by examination findings. 

Nevertheless, the Board finds that the criteria for a 60 percent rating are not met, at any point during the period on appeal, as it has not been shown that the Veteran has weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times per year or a less number over prolonged periods.  In this regard, although the Veteran reports flare-ups every 2-3 months, these exacerbations are not shown to be severely incapacitating.  His own statements (overall) would not support this finding.

With regard to chronic residuals, the Board finds that the Veteran's gout does not exceed a rating of 40 percent, at any point of the appeal.  If rated separately under the relevant Diagnostic Codes, the Veteran's knees would be rated at most as 10 percent each for limitation of extension.  The Veteran has not exhibited ankylosis of either knee.  In the context of evaluating the Veteran's gout as chronic residuals, the medical and lay evidence does not suggest functional limitation beyond that contemplated by the evaluations discussed in this paragraph.  Therefore, it is more beneficial to the Veteran to evaluate his gout as an active process, as opposed to chronic residuals.

The Board has considered whether to rate these problems separately.  However, if it did, it would not provide the Veteran additional compensation.

For the foregoing reasons, after consideration of all possibly applicable diagnostic codes, there is no basis to assign an evaluation in excess of 40 percent for the Veteran's service-connected gout.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 40 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the Veteran's claims, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, because the Veteran is already in receipt of a total disability rating based on individual unemployability due to service connected disability (TDIU), the issue is not reasonably raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in September 2005 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  In July 2007, the Veteran was additionally notified of how VA determines disability ratings and effective dates if service connection is awarded.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the July 2007 notice, the matter was readjudicated in an October 2008 supplemental statement of the case.
As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded examinations for his gout in October 2005, May 2007, April 2012, and May 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's gout since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  Together, the VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disability under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This matter was previously remanded in May 2011 and April 2014.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Prior to May 1, 2014, a 40 percent rating, but no higher, for a history of gout with degenerative joint disease, bilateral knees with chondromalacia, is granted. 

Since May 1, 2014, a rating in excess of 40 percent for a history of gout with degenerative joint disease, bilateral knees with chondromalacia, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


